Name: Commission Regulation (EEC) No 1261/90 of 14 May 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 90 No L 124/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1261/90 of 14 May 1990 on the supply of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article d (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 400 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 124/ 18 Official Journal of the European Communities 15. 5. 90 ANNEX I 1 . Operation No (') : 920/89 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 ; tel . 734 55 80, telex : 22555 LRCS CH ; fax 733 03 95 4. Representative of the recipient (2) : Croissant-Rouge Marocain, Palais Mokri  Takaddoum, BP 189 Rabat, tel . 508 98/514 95 ; telex Alhilal 319 40 M RABAT 5. Place or country of destination : Morocco 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 150 tonnes net 9. Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B, 1.3.3) :  metal cans of five litres, with four cans per carton  in 20-foot containers  the cans and the cartons must carry the following wording : 'ACTION N ° 920/89 / a red crescent with the points facing to the right / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRI ­ BUTION GRATUITE / CASABLANCA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Casablanca 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6. 7  3.-8. 1990 18 . Deadline for the supply : 17. 8 . 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 29 . 5. 1990, at 12 noon . Tenders shall be valid until 12 midnight on 30 . 5 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 . 6 . 1990, at 12 noon. Tenders shall be considered valid until 12 midnight on 13. 6. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 7  17. 8 . 1990 (c) deadline for the supply : 31 . 8 . 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 124/ 1915 . 5. 90 Official Journal of the European Communities ANNEX II 1 . Operation No ('): 16/90 2. Programme : 1989 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 ; tel . 734 55 80, telex : 22555 LRCS CH ; fax 733 03 95 4. Representative of the recipient (2) : Croissant-Rouge Tunisien, 19 , rue d'Angleterre, Tunis 1000 ; tel . 240 630/245 572 ; telex : 14 524 HILAL TN 5. Place or country of destination : Tunisia 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1 ) , 8 . Total quantity : 200 tonnes net 9 . Number of lots : one 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres, with four cans per carton to be delivered on standard pallets  the cans and the cartons must carry the following wording : 'ACTION N0 16/90 / A red crescent with the points towards the left / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCI ­ Ã TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBU ­ TION GRATUITE / TUNIS' 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Tunis-Rades 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6 . 7  3 . 8 . 1990 18 . Deadline for the supply : 17 . 8 . 1990 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 29. 5 . 1990, at 12 noon . Tenders shall be valid until 12 midnight on 30. 5. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 6. 1990, at 12 noon. Tenders shall be considered valid until 12 midnight on 13 . 6. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 7  17. 8 . 1990 (c) deadline for the supply : 31 . 8 . 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 124/20 Official Journal of the European Communities 15 . 5. 90 ANNEX III 1 . Operation No (') : 145/90 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 ; tel . 734 55 80, telex : 22555 LRCS CH ; fax 733 03 95 4. Representative of the recipient ^: Red Crescent Society of the Yemen Arab Republic, Head Office, Building No 10, Street 26 September, Sana'a, Yemen Arab Republic ; tel . : 20 31 3 1 /32/33, telex : 3124 HILAL YE 5. Place or country of destination : Yemen Arab Republic 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3)(8): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIAl ) 8 . Total quantity : 50 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B and 1.3.3) :  metal cans of five litres, with four cans per carton  to be delivered on standard pallets wrapped in shrinked plastic / under plastic cover  the cans and the cartons must carry the following wording : 'ACTION No 145/90 / a red crescent with the points facing to the right / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS AND RED CRESCENT SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / SANA'A' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Hodeida 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6. 7  3. 8 . 1990 18. Deadline for the supply : 17. 8 . 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 29 . 5. 1990, at 12 noon . Tenders shall be valid until 12 midnight on 30. 5. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 6. 1990, at 12 noon. Tenders shall be considered valid until 12 midnight on 13 . 6. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 7  17. 8 . 1990 (c) deadline for the supply : 31 . 8 . 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention &lt;le Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  15. 5. 90 Official Journal of the European Communities No L 124/21 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in the Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) Ther successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Commission delegate to be contacted by the successful tenderer;: C. Falkowski , telex (0493) 22260 DELEURJO, fax (962-6) 68 87 46 Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin,  fumigation certificate. (8) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin.